Citation Nr: 0216287	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  99-13 060	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
March 1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 and later 
rating decisions by the RO which denied the claim of service 
connection for PTSD.

In October 2001, the Board remanded the claim of service 
connection for PTSD for further development.


REMAND

This claim of service connection for PTSD was previously 
remanded, in part for compliance with VA's Adjudication 
Procedure Manual M21-1 (Manual M21-1), Part III, 5.14.  This 
provision outlines specific steps that must be accomplished 
in order to properly assist veterans who claim service 
connection for PTSD based on a personal assault.  The RO did 
not comply with the Board's request to consider VA's 
Adjudication Procedure Manual as it pertained to developing 
the veteran's claim of service connection for PTSD based on a 
personal assault.  Thus, the case must again be remanded to 
the RO for such compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

It is noteworthy to mention that prior to the Board's October 
2001 remand, the veteran asserted that he had PTSD due to a 
physical personal assault in service.  Following the Board's 
remand, psychiatric treatment reports were associated with 
the claims file.  One of the reports received was dated in 
May 2001.  Such report reveals the veteran gave a history of 
being raped in service.  The RO should give the veteran an 
opportunity to submit evidence corroborating the alleged 
sexual assault in service.

The Board notes that the additional treatment reports 
received in 2002 indicates that the veteran was evaluated at 
the PTSD Research Center and that he underwent tests.  It is 
not clear whether complete records from this center have been 
associated with the claims file.  The RO should take 
appropriate steps to ensure that all of these records have 
been associated with the veteran's claims file.

Furthermore, the veteran claims to be in receipt of Social 
Security Administration (SSA) disability benefits.  In its 
October 2001 remand, the Board requested that the RO obtain 
all records from the SSA pertaining to the veteran's 
disability claim.  The RO attempted to obtain the veteran's 
SSA records.  In November 2001, however, the SSA responded 
that they could not send the medical records requested.  They 
indicated that after an exhaustive and comprehensive search 
they were unable to locate the veteran's folder.  The veteran 
should be advised that he should submit any records from the 
SSA that may be in his possession, including medical records 
and the SSA decision.

Any treatment records regarding a psychiatric disorder which 
are not already on file should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
once again give him an opportunity to 
submit all sources where he received 
psychiatric treatment since service.  
Complete clinical records of all such 
treatment not already on file should be 
obtained.  In this regard, the RO must 
state for the record that all psychiatric 
treatment reports from the PTSD Research 
Center, including all tests and studies, 
have been associated with the claims 
file.

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for service connection for PTSD 
based on governing laws and regulations, 
and VA's Adjudication Procedure Manual 
M21-1 (Manual M21-1), Part III, 5.14.  
The RO should also advise the veteran of 
his right to submit any additional 
argument and/or evidence in support of 
his claim of service connection for PTSD.

3.  The veteran must also be requested to 
submit a comprehensive written statement 
containing as much detail as possible 
regarding the in-service physical and 
sexual assaults and any other stressor to 
which he alleges he was exposed to in 
service and which led to the onset of 
PTSD.  Specific details of the claimed 
stressful events during service, such as 
the dates of all incidents, locations of 
the incidents, and the full names of 
those involved should be requested.  The 
veteran must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible because without such 
details, adequate research for verifying 
information cannot be conducted.  He must 
also be advised to obtain and submit any 
verifying data from individuals who might 
have knowledge of the in-service 
stressors which is claimed to have led to 
the onset of PTSD, including statements 
from fellow servicemen or family members, 
including any current or former spouse.

4.  The RO should also ask the veteran to 
furnish a listing of any alternative 
sources from which pertinent evidence 
concerning the alleged service incident 
could be obtained.  If the veteran 
provides sufficient identifying 
information in this regard, then an 
attempt to obtain such evidence should be 
made by the RO.  The RO should follow all 
applicable procedures in VA's 
Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, 5.14.  Any 
additional evidence submitted by the 
veteran or otherwise obtained should be 
associated with the claims folder.

In particular, the veteran should respond 
to the following with as much specificity 
as possible:

(a) Was any medical care sought from 
service department or civilian medical 
personnel immediately following the 
alleged inservice physical/sexual 
assaults or in the months following the 
incidents?  If so, the dates of such 
treatment and the facility should be 
identified (i.e. name, address).

(b) Was the incidents ever reported to 
civilian or military authorities? If so, 
give detailed information concerning the 
place where it was reported and the 
name(s) of the people who took the 
report.

(c) Were the services of a crisis 
intervention center ever sought?

(d) Were family members, roommates, 
fellow service members, or clergy told of 
the claimed inservice sexual/physical 
assaults.  If so, the veteran should be 
advised to get statements from these 
individuals and such statements should 
indicate the date that the veteran shared 
his claimed service trauma with them.

(e) Were there any behavioral changes 
following the incident, including but not 
limited to (i) a visit to a medical or 
counseling clinic or dispensary without a 
specific diagnosis or specific ailment; 
(ii) a sudden request for a change in 
military occupational specialty or duty 
assignment; (iii) the occurrence of 
episodes of depression, panic attacks or 
anxiety but no identifiable reasons for 
the episodes; (iv) substance abuse 
involving alcohol or drugs; (v) increased 
use of leave without immediate reason; 
(vi) changes in performance evaluations; 
(vii) increased or decreased use of 
prescribed or over-the-counter 
medications; (viii) disregard for 
military or civilian authority; (ix) 
obsessive behavior such as over or under 
eating; or (x) unexplained economic or 
social behavior changes?

5.  After assuring compliance with the 
above development, the RO should review 
the claim of service connection for PTSD.

If the claim is denied, the veteran and his representative 
should be issued a supplemental statement of the case and 
given an opportunity to respond.  Then, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




